DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “determination unit configured to/ generation unit configured to/ a training unit configured to” in claims 1-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim seems to be describing a function of the image sensor.  However there is a missing step/limitation.
-Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20150178589) (hereinafter Park) in view of Emoto et al. (US20170256101) (hereinafter Emoto).
Regarding claim 1, Park discloses A sight line position processing apparatus comprising at least one processor and/or at least one circuit which functions as: a detection unit configured to repeatedly detect a sight line position of a user [Figs. 1-7, 0055-0069; calculating sight line direction and comparing direction and other sight line information for optimal calculation].
a first determination unit configured to determine a reliability of the sight line position detected by the detection unit [Figs. 1-7, 0055-0069; calculating sight line direction and comparing direction and other sight line information for optimal calculation]. 
a generation unit configured to controlling a number of sight line positions used to calculate one statistical value on the basis of the reliability [0055-0069; user-initiated calculation of parameters used in sight line direction candidates].
Park discloses calculating and generating sight line and its parameters (0055-0069).  However, Park does not explicitly disclose generate a statistical sight line position by calculating a statistical value for a plurality of sight line positions detected by the detection unit.
Emoto more explicitly discloses generate a statistical sight line position by calculating a statistical value for a plurality of sight line positions detected by the detection unit [Figs. 2-7, 0020-0033, 0052-0063; sight line calculation based on a variety of parameters and a dynamic threshold value].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Park with the teachings of Emoto as stated above.  By incorporating the teachings as such, a more reliable system that smoothly performs interpretations of images is achieved (see Emoto 0005-0007).
Regarding claim 2, Park discloses wherein the at least one processor and/or at least one circuit further functions as: and a prediction unit configured to predict a future sight line position on the basis of the statistical sight line position and the variation speed that has been estimated [0055-0069 comparing stored sightline information against a calculated threshold].
However, Park does not explicitly disclose an estimation unit configured to estimate a variation speed of a sight line position [Figs. 2-7, 0020-0033, 0052-0063; sight line calculation based on a variety of parameters including speed].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Park with the teachings of Emoto for the same reasons as stated above.
Regarding claim 3, Park discloses wherein the prediction unit predicts a sight line position closer in the future as the reliability decreases [0055-0069; user-initiated calculation of parameters used in sight line direction candidates].  
Regarding claim 4, Park discloses wherein the at least one processor and/or at least one circuit further functions as: a second determination unit configured to determine whether or not a difference between a sight line position stored in a storage unit and the future sight line position obtained through the prediction is greater than or equal to a threshold, the second determination unit using a higher value for the threshold as the reliability decreases; and an updating unit configured to update the sight line position stored in the storage unit to the future sight line position when the difference is greater than or equal to the threshold [Figs. 4-7, 0055-0069; determining predicted sight line thresholds and if retakes are necessary].
Regarding claim 5, Park discloses the limitations of claim 5.  However, Park does not explicitly disclose wherein the first determination unit determines the reliability to be lower the farther the sight line position detected by the detection unit is from a center of a display.
Emoto discloses wherein the first determination unit determines the reliability to be lower the farther the sight line position detected by the detection unit is from a center of a display [0043, 0053-0058, 0068-0070; detected positioning of sight line and user relative to display].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Park with the teachings of Emoto for the same reasons as stated above.
Regarding claim 6, Park discloses wherein the first determination unit determines the reliability to be lower when the sight line position detected by the detection unit is a predetermined distance from the center of the display in an opening/closing direction of an eyelid of the user than when the sight line position detected by the detection unit is the predetermined distance from the center of the display in a direction orthogonal to the opening/closing direction of the eyelid of the user [Figs. 4-7, 0055-0069; determining predicted sight line thresholds based on a variety of factors including eye image data and if retakes are necessary].
Regarding claim 7, Park discloses the limitations of claim 7.  However, Park does not explicitly disclose wherein the generation unit performs control such that the number of sight line positions used to calculate the one statistical value is higher the lower the reliability is.
wherein the generation unit performs control such that the number of sight line positions used to calculate the one statistical value is higher the lower the reliability is [Fig. 7, 0053-0063; dynamic threshold calculations using a variety of parameters].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Park with the teachings of Emoto for the same reasons as stated above.
Regarding claim 8, Park discloses the limitations of claim 8.  However, Park does note explicitly disclose wherein the statistical value is an average value.
Emoto more explicitly discloses wherein the statistical value is an average value [0051-0055; average value of the viewing angles used in accurate sight line calculations].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Park with the teachings of Emoto for the same reasons as stated above.
Regarding claim 9, Park discloses wherein the detection unit performs the detection through inference based on trained dictionary data [0056-0058; plurality of sightline data stored for comparative analysis and implementation].
Regarding claim 10, Park discloses the sight line position processing apparatus according to claim 1; and an image sensor [Fig. 1; imaging unit].
Regarding claim 12, Park discloses a sight line position processing apparatus comprising at least one processor and/or at least one circuit which functions as: a detection unit configured to repeatedly detect a sight line position of a user [Figs. 1-7, 0055-0069; calculating sight line direction and comparing direction and other sight line information for optimal calculation].  
a generation unit calculating the statistical value using a higher number of sight line positions when a sight line position at a first distance from a center of a display is included than when a sight line position at a second distance shorter than the first distance is included [0055-0069; user-initiated calculation of parameters used in sight line direction candidates].
Park discloses calculating and generating sight line and its parameters (0055-0069).  However, Park does not explicitly disclose generate a statistical sight line position by calculating a statistical value for a plurality of sight line positions detected by the detection unit.
Emoto more explicitly discloses generate a statistical sight line position by calculating a statistical value for a plurality of sight line positions detected by the detection unit [Figs. 2-7, 0020-0033, 0052-0063; sight line calculation based on a variety of parameters and a dynamic threshold value].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Park with the teachings of Emoto as stated above.  By incorporating the teachings as such, a more reliable system that smoothly performs interpretations of images is achieved (see Emoto 0005-0007).
Regarding claim 13, Park discloses the sight line position processing apparatus according to claim 12; and an image sensor [Fig. 1; imaging unit].
Regarding claim 14, Park discloses a training apparatus comprising at least one processor and/or at least one circuit which functions as: a training unit configured to generate trained dictionary data by performing training based on a first plurality of eye area images each associated with information indicating a sight line position [0049-0064; comparative sight line parameters including eye image data].
However, Park does not explicitly disclose wherein the training unit generates trained dictionary data that can be used for both left and right on the basis of horizontal symmetry of a right eye and a left eye in the first plurality of eye area images.
Emoto discloses wherein the training unit generates trained dictionary data that can be used for both left and right on the basis of horizontal symmetry of a right eye and a left eye in the first plurality of eye area images [Figs. 3-4, 7, 0024-0032; eye tracking including moving direction of both eyes].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Park with the teachings of Emoto as stated above.  By incorporating the teachings as such, a more reliable system that smoothly performs interpretations of images is achieved (see Emoto 0005-0007).
Regarding claim 15, Park discloses wherein the training unit generates trained dictionary data for each of sight line positions by classifying the first plurality of eye area images by sight line position and performing training for each sight line position [0049-0064; comparative sight line parameters including eye image data].
Regarding claim 17, Park discloses the limitations of claim 17.  However, Park does not explicitly disclose wherein the training unit performs training on the basis of at least one of a position, a shape, and a color of at least one of an eye inner corner, an eye outer corner, an iris, a pupil, an eyelash, and an eyebrow of an eye included in the first plurality of eye area images.
Emoto discloses wherein the training unit performs training on the basis of at least one of a position, a shape, and a color of at least one of an eye inner corner, an eye outer corner, an iris, a pupil, an eyelash, and an eyebrow of an eye included in the first plurality of eye area images [0024; sight line detection using a plurality of data points including iris position].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Park with the teachings of Emoto for the same reasons as stated above.
Regarding claim 18, Park discloses a sight line position processing method executed by a sight line position processing apparatus, comprising: repeatedly detecting a sight line position of a user [Figs. 1-7, 0055-0069; calculating sight line direction and comparing direction and other sight line information for optimal calculation].  
determining a reliability of the sight line position detected by the detecting; and generating a statistical sight line position by calculating a statistical value for a plurality of sight line positions detected by the detecting, [0055-0069; user-initiated calculation of parameters used in sight line direction candidates].
Park discloses calculating and generating sight line and its parameters (0055-0069).  However, Park does not explicitly disclose wherein the generating includes controlling a number of sight line positions used to calculate one statistical value on the basis of the reliability.
Emoto discloses wherein the generating includes controlling a number of sight line positions used to calculate one statistical value on the basis of the reliability [Figs. 2-7, 0020-0033, 0052-0063; sight line calculation based on a variety of parameters and a dynamic threshold value].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Park with the teachings of Emoto as stated above.  By incorporating the teachings as such, a more reliable system that smoothly performs interpretations of images is achieved (see Emoto 0005-0007).
Regarding claim 19, Park discloses a sight line position processing method executed by a sight line position processing apparatus, comprising: repeatedly detecting a sight line position of a user [Figs. 1-7, 0055-0069; calculating sight line direction and comparing direction and other sight line information for optimal calculation].  
Park discloses calculating and generating sight line and its parameters (0055-0069).  However, Park does not explicitly disclose generating a statistical sight line position by calculating a statistical value for a plurality of sight line positions detected by the detecting, wherein the statistical value is calculated using a higher number of sight line positions when a sight line position at a first distance from a center of a display is included than when a sight line position at a second distance shorter than the first distance is included.
Emoto discloses generating a statistical sight line position by calculating a statistical value for a plurality of sight line positions detected by the detecting, wherein the statistical value is calculated using a higher number of sight line positions when a sight line position at a first distance from a center of a display is included than when a sight line position at a second distance shorter than the first distance is included [Figs. 2-7, 0020-0033, 0052-0063; sight line calculation based on a variety of parameters and a dynamic threshold value].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Park with the teachings of Emoto as stated above.  By incorporating the teachings as such, a more reliable system that smoothly performs interpretations of images is achieved (see Emoto 0005-0007).
Regarding claim 20, Park discloses a training method executed by a training apparatus, comprising: generating trained dictionary data by performing training based on a first plurality of eye area images each associated with information indicating a sight line position, 
However, Park does not explicitly disclose wherein the generating generates trained dictionary data that can be used for both left and right on the basis of horizontal symmetry of a right eye and a left eye in the first plurality of eye area images [0049-0064; comparative sight line parameters including eye image data].
Emoto discloses wherein the generating generates trained dictionary data that can be used for both left and right on the basis of horizontal symmetry of a right eye and a left eye in the first plurality of eye area images [Figs. 3-4, 7, 0024-0032; eye tracking including moving direction of both eyes].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Park with the teachings of Emoto as stated above.  By incorporating the teachings as such, a more reliable system that smoothly performs interpretations of images is achieved (see Emoto 0005-0007).
Regarding claim 21, Park discloses a non-transitory computer-readable storage medium which stores a program for causing a computer to execute a sight line position processing method comprising: repeatedly detecting a sight line position of a user; determining a reliability of the sight line position detected by the detecting [Figs. 1-7, 0055-0069; calculating sight line direction and comparing direction and other sight line information for optimal calculation].   
Park discloses calculating and generating sight line and its parameters (0055-0069).  However, Park does not explicitly disclose generating a statistical sight line position by calculating a statistical value for a plurality of sight line positions detected by the detecting, wherein the generating includes controlling a number of sight line positions used to calculate one statistical value on the basis of the reliability.
Emoto discloses generating a statistical sight line position by calculating a statistical value for a plurality of sight line positions detected by the detecting, wherein the generating includes controlling a number of sight line positions used to calculate one statistical value on the basis of the reliability [Figs. 2-7, 0020-0033, 0052-0063; sight line calculation based on a variety of parameters and a dynamic threshold value].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Park with the teachings of Emoto as stated above.  By incorporating the teachings as such, a more reliable system that smoothly performs interpretations of images is achieved (see Emoto 0005-0007).
Regarding claim 22, Park discloses a non-transitory computer-readable storage medium which stores a program for causing a computer to execute a sight line position processing method comprising: repeatedly detecting a sight line position of a user [Figs. 1-7, 0055-0069; calculating sight line direction and comparing direction and other sight line information for optimal calculation].   
Park discloses calculating and generating sight line and its parameters (0055-0069).  However, Park does not explicitly disclose generating a statistical sight line position by calculating a statistical value for a plurality of sight line positions detected by the detecting, wherein the statistical value is calculated using a higher number of sight line positions when a sight line position at a first distance from a center of a display is included than when a sight line position at a second distance shorter than the first distance is included.
Emoto discloses generating a statistical sight line position by calculating a statistical value for a plurality of sight line positions detected by the detecting, wherein the statistical value is calculated using a higher number of sight line positions when a sight line position at a first distance from a center of a display is included than when a sight line position at a second distance shorter than the first distance is included [Figs. 2-7, 0020-0033, 0052-0063; sight line calculation based on a variety of parameters and a dynamic threshold value].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Park with the teachings of Emoto as stated above.  By incorporating the teachings as such, a more reliable system that smoothly performs interpretations of images is achieved (see Emoto 0005-0007).
Regarding claim 23, Park discloses a non-transitory computer-readable storage medium which stores a program for causing a computer to execute a training method comprising: generating trained dictionary data by performing training based on a first plurality of eve area images each associated with information indicating a sight line position [0049-0064; comparative sight line parameters including eye image data].
Park discloses the limitations of claim 23.  However, Park does not explicitly disclose wherein the generating generates trained dictionary data that can be used for both left and right on the basis of horizontal symmetry of a right eye and a left eye in the first plurality of eye area images.
Emoto discloses wherein the generating generates trained dictionary data that can be used for both left and right on the basis of horizontal symmetry of a right eye and a left eye in the first plurality of eye area images [Figs. 3-4, 7, 0024-0032; eye tracking including moving direction of both eyes].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Park with the teachings of Emoto as stated above.  By incorporating the teachings as such, a more reliable system that smoothly performs interpretations of images is achieved (see Emoto 0005-0007).

Allowable Subject Matter
Claim 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims including the mitigation of any and all 35 USC 101/112 issues.
The prior arts of record individually nor in combination explicitly disclose wherein the training unit generates trained dictionary data for each of sight line positions by classifying, by sight line position, a second plurality of eye area images having a lower resolution than the first plurality of eye area images and each being associated with information indicating a sight line position, and performing training for each sight line position, when taken in the environment of the independent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483